UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


MELVIN LEROY COX,                     
               Plaintiff-Appellant,
                v.
LEXINGTON COUNTY JAIL; PRISON                  No. 01-6887
HEALTH SERVICE, INCORPORATED;
WEST COLUMBIA POLICE DEPARTMENT;
CHARLESTON COUNTY JAIL,
             Defendants-Appellees.
                                      
MELVIN LEROY COX,                     
               Plaintiff-Appellant,
                v.
LEXINGTON COUNTY JAIL; PRISON                  No. 01-7908
HEALTH SERVICE, INCORPORATED;
WEST COLUMBIA POLICE DEPARTMENT;
CHARLESTON COUNTY JAIL,
             Defendants-Appellees.
                                      
          Appeals from the United States District Court
         for the District of South Carolina, at Columbia.
              Henry M. Herlong, Jr., District Judge.
                      (CA-00-1383-3-20-BC)

                     Submitted: March 8, 2002

                     Decided: March 26, 2002

   Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.
2                   COX v. LEXINGTON COUNTY JAIL
No. 01-6887 dismissed and No. 01-7908 affirmed by unpublished per
curiam opinion.


                             COUNSEL

Melvin Leroy Cox, Appellant Pro Se. Alice Price Adams, DAVID-
SON, MORRISON & LINDEMANN, P.A., Columbia, South Caro-
lina; Chace Damon Campbell, LOVE, THORNTON, ARNOLD &
THOMASON, P.A., Vincent Clark Price, ROE, CASSIDY, COATES
& PRICE, P.A., Greenville, South Carolina; Sandra Jane Senn,
Charleston, South Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Melvin Leroy Cox seeks to appeal the district court’s order dis-
missing his action against prison officials pursuant to 42 U.S.C.A.
§ 1983 (West Supp. 2001). We remanded No. 01-6887 to the district
court for a determination of whether Cox was entitled to have the
period to note an appeal reopened under Fed. R. App. P. 4(a)(6) based
on his assertion that he did not receive timely notice of the order in
question. The district court denied relief under Rule 4(a)(6), and Cox
has noted an appeal from that order as well, which is the subject of
No. 01-7908. For the following reasons, we grant the Appellees’
motion to dismiss Cox’s appeal No. 01-6887 from the denial of his
§ 1983 action and affirm the denial of his Rule 4(a)(6) motion in No.
01-7908.

   With respect to the dismissal of Cox’s § 1983 action, parties are
accorded thirty days after entry of the district court’s final judgment
or order to note an appeal, see Fed. R. App. P. 4(a)(1), unless the dis-
                   COX v. LEXINGTON COUNTY JAIL                     3
trict court extends the appeal period under Fed. R. App. P. 4(a)(5) or
reopens the appeal period under Rule 4(a)(6). This appeal period is
"mandatory and jurisdictional." Browder v. Director, Dep’t of Cor-
rections, 434 U.S. 257, 264 (1978) (quoting United States v. Robin-
son, 361 U.S. 220, 229 (1960)). The district court’s order was entered
on the docket on December 8, 2000, and Cox’s notice of appeal was
filed on May 24, 2001. As a result, Cox’s notice of appeal was
untimely.

   Although we remanded this appeal to the district court for a deter-
mination whether Cox was entitled to a reopening of the appeal
period under Rule 4(a)(6), the district court properly denied relief
under that provision because Cox failed to apprise the district court
of a change of address. See Benavides v. Bureau of Prisons, 79 F.3d
1211, 1214 (D.C. Cir. 1996). Accordingly, because Cox’s notice of
appeal is untimely, and he is ineligible to have the period for noting
an appeal reopened, we grant the Appellees’ motion to dismiss Cox’s
appeal in No. 01-6887 for lack of jurisdiction and affirm in No. 01-
7908 the district court’s order denying relief under Rule 4(a)(6) on
remand. Additionally, we grant the motion to dismiss filed in No. 01-
7908 by Appellees West Columbia Police Department and Lexington
County Jail. Finally, while we grant Cox’s motion to amend his
request for sanctions, we deny Cox’s motions for appointment of
counsel and for general relief and for sanctions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                          No. 01-6887 - DISMISSED

                                          No. 01-7908 - AFFIRMED